Citation Nr: 0837514	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO. 04-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for cysts in the 
testicles.

2. Entitlement to service connection for an inner left leg 
disability.

3. Entitlement to service connection for a psychiatric 
disorder, including generalized anxiety disorder.

4. Whether new and material evidence has been received to 
reopen a service connection claim for the removal of an 
ingrown toenail of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 2002 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in May 2007.

The issue of entitlement to service connection for a 
psychiatric disability, to include a generalized psychiatric 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran does not have a current disability of cysts in 
the testicles.

2. The veteran does not have a current inner left leg 
disability.

3. By rating decision in March 1996, the RO denied the 
veteran's service connection claim for removal of an ingrown 
toenail of the left great toe; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

4. Evidence received since the March 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record does not relate to an unestablished fact 
necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1. A disability of cysts in the testicles was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2. An inner left leg disability was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3. The March 1996 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

4. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
removal of an ingrown toenail of the left great toe. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has recently been revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February 2002, April 2005, July 2005, October 2005, May 
2007 and February 2008 letters, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection, increased rating, earlier 
effective date, and new and material evidence claims 
(including notice in the May 2007 letter of the bases of the 
prior denial for service connection for removal of an ingrown 
toenail of the left great toe). These letters also advised 
the veteran of what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued. However, the veteran was not 
prejudiced from this timing error because the veteran's 
claims were readjudicated in the May 2008 supplemental 
statement of the case after he received appropriate VCAA 
notice in the May 2007 VCAA letter. Thus, the Board finds 
that the essential fairness of the adjudication process was 
not affected by the VCAA timing error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.



Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Testicle Cysts

The veteran's service medical records and post-service 
private and VA treatment records contain no competent 
evidence of any testicular cysts. An October 1998 VA 
treatment record shows the veteran complained of left 
testicular pain. An October 1998 VA radiographic report shows 
that the veteran had small bilateral hydroceles and a small 
left-sided varicocele.

A January 2003 VA examination report shows that the veteran 
reported no genitourinary complaints or concerns regarding 
sexual function. It was noted that as the veteran had several 
children, there were no issues of infertility. The veteran 
reported that an ultrasound showed some cystic features. On 
examination, the veteran had no palpable testicular masses. 
He had normal cords and no evidence of hernia or inguinal 
adenopathy. The examiner's impression was hereditary 
hemochromatosis without any sexual dysfunction or 
infertility. The examiner added that the testicular 
examination was normal and any findings on scrotal ultrasound 
would be small and would have no bearing on the veteran's 
function. 

Because there is no competent evidence of current testicular 
cysts, entitlement to service connection must be denied. 
Service connection cannot be established without a current 
disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Inner Left Leg

The veteran's service medical records and post-service 
private and VA treatment records contain no competent 
evidence of a left inner leg disability. 

November 1995 and June 1999 VA examination reports do not 
show that a left inner leg disability was diagnosed on 
examination. A June 1998 VA treatment note shows that the 
veteran complained of left leg pain, but no abnormalities 
were found on examination and no diagnosis of a left inner 
leg disability was made. A March 2002 VA examination report 
shows that the veteran complained of episodes where a small 
band of numbness and burning occurred on his left upper 
thigh, but on examination of the left leg, no abnormalities 
were found.

In short, there is no competent evidence of a current left 
inner leg disability. Although there are complaints of left 
leg pain, pain in and of itself is not a disability for 
purposes of VA compensation. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."). Because there is no competent 
evidence of a current left inner leg disability, entitlement 
to service connection must be denied. Service connection 
cannot be established without a current disability. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

New and Material Evidence

In a March 1996 rating decision, the veteran's claim of 
entitlement to service connection claim for removal of an 
ingrown toenail of the left great toe was denied. The veteran 
was notified of the March 1996 denial, but he did not file a 
notice of disagreement to initiate an appeal. Therefore, the 
March 1996 rating decision became final. 38 U.S.C.A. 
§ 7105(c). However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5108. A November 2001 written communication from the veteran 
was interpreted by the RO as a claim to reopen. When a claim 
to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the March 1996 
rating decision included service medical records which showed 
no treatment for a left great toe ingrown toenail and post-
service medical evidence showing removal of a left great toe 
ingrown toenail. The claim was denied by the RO based on lack 
of evidence of any in-service event, injury or disease 
related to an ingrown toenail of the left great toe. 

Evidence received since the March 1996 rating decision 
includes private medical records, VA treatment records, and 
VA examination reports. This evidence is all new as it was 
not of record at the time of the March 1996 rating decision. 

Nevertheless, none of the new evidence is material as it does 
not tend to show that the veteran had an in-service event, 
injury or disease related to an ingrown toenail of the left 
great toe. Thus, the Board finds that the new evidence does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

The Board has considered the veteran's statements. However, 
because of the prior final decision, the Board's threshold 
analysis must be whether new and material evidence has been 
received to reopen his claim. For the reasons discussed 
above, the Board is unable to find any new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection. As such, the evidence 
received since the March 1996 rating decision is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim.

ORDER

Service connection for cysts in the testicles is denied.

Service connection for an inner left leg disability is 
denied.

New and material evidence has not been received to reopen a 
service connection claim for the removal of an ingrown 
toenail of the left great toe. 





REMAND

Although the veteran has undergone a VA examinations to 
determine whether the diagnosed generalized anxiety disorder 
was secondarily caused by the service-connected 
hemochromatosis, one examination raised, but did not resolve, 
the question of whether the service connected disorder 
aggravated the non-service connected disorder. Because the 
record remains unclear, the Board is compelled to remand the 
claim. 

The record shows the veteran has been diagnosed with a 
generalized anxiety disorder at both the January 2003 VA 
examination and the March 2008 VA examination. The March 2008 
VA examination report indicates that the veteran's current 
anxiety disorder is not related to his active duty service 
period. 

The January 2003 VA examination report, however, seems to 
indicate that there may be a relationship between the 
veteran's current anxiety disorder and his service-connected 
hemochromatosis. Specifically, the examiner stated that:

 "The veteran said that his hemochromatosis causes 
him to be quite fatigued and makes it difficult for 
him to sleep. Undoubtedly, that has an effect on 
his anxiety, and it is certainly likely given in 
his statement that he worries about his health. 
Other than that, the only way to comment on the 
relationship between his generalized anxiety 
disorder and his hemochromatosis is to engage in 
pure speculation."

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310. In Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc), the Court of Appeals for Veterans 
Claims determined that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended. 
The amended regulation appears to contain a more stringent 
standard for establishing secondary service connection than 
expressed in Allen; however, in the present case, the veteran 
filed his claim prior to the October 10, 2006 enactment date 
of the amendments; therefore, the veteran can still avail 
himself of the less stringent guidelines expressed in Allen.

The January 2003 VA examination report does not clearly 
address whether the examiner is indicating that the veteran's 
hemochromatosis aggravates the veteran's generalized anxiety 
disorder. 

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for his generalized anxiety 
disorder, that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 
 
a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. The RO should furnish the claims file 
to the examiner who wrote the January 
2003 examination report and request that 
he review the file and provide an opinion 
as to whether or not the veteran's 
service-connected hemochromatosis 
disability has aggravated his generalized 
anxiety disorder. The examiner should be 
asked to furnish a detailed rationale for 
all opinions expressed. See generally 38 
C.F.R. § 4.2. If the examiner who wrote 
the March 2008 examination report is 
unavailable, the RO should seek an 
opinion from another medical 
professional. The opinion must be based 
on a review of the entire claims file and 
contain a rationale. The following 
considerations will govern the 
examinations:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular: 

(i) The examiner should opine 
as to the likelihood of an 
etiological relationship 
between the current service-
connected hemochromatosis and 
the veteran's current 
generalized anxiety disorder 
specifically:  .

The examiner should 
specifically address 
whether or not the 
veteran's current 
generalized anxiety 
disorder is aggravated by 
the veteran's service-
connected hemochromatosis, 
and if so to what extent.

(iii)The examiner must state 
the medical basis or bases for 
all opinions expressed. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state. 

3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues of entitlement to 
service connection for a psychiatric 
disability, to include a generalized 
anxiety disorder. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


